[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 906 
Judgments reversed and a new trial granted, with costs to abide the event, upon the ground that the evidence presents an issue of fact as to whether the agreement, by which the plaintiff purchased the apartment building in suit, was induced by fraudulent representations of the defendant. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ.